MIKVA, Circuit Judge,
concurring:
I concur in the opinion of the court. This decision, like Military Audit Project v. Casey, 656 F.2d 724 (D.C.Cir. 1981), “does not require us to make new law but rather merely to apply the old.” Id., at 736-37. As Judge Wilkey observes, appellant is caught in a Catch-22 inherent in the equivocal publicizing of legitimate intelligence operations: if the purpose of the Glomar expetition was as described, official confirmation is unwarranted; if the reports are merely a “fallback cover story,” disclosure is even more unwarranted. This reasoning would not, of course, permit the CIA to withhold documents concerning activities with no legitimate purpose merely by making a boilerplate allegation that they “might possibly involve a fallback story.”